  Case 1:19-cv-19107-NLH Document 8 Filed 07/07/20 Page 1 of 2 PageID: 36



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


   COREY MOORE,                          Civ. No. 19-19107 (NLH)

                  Petitioner,            MEMORANDUM OPINION & ORDER

        v.

   THE UNITED STATES OF AMERICA,

                  Respondent.


APPEARANCES:

Corey Moore
70988-050
McKean
Federal Correctional Institution
Inmate Mail/Parcels
P.O. Box 8000
Bradford, PA 16701

     Petitioner Pro Se

Craig Carpenito, United States Attorney
Diana V. Carrig, Assistant United States Attorney
Office of the US Attorney
US Post Office Building
401 Market Street
4th Floor
Camden, NJ 08101

     Attorneys for Respondent

HILLMAN, District Judge

     WHEREAS, Petitioner Corey Moore filed a motion to correct,

vacate, or set aside his federal sentence under 28 U.S.C. §

2255, see ECF No. 1; and

     WHEREAS, on May 18, 2020, the Court permitted Petitioner to
  Case 1:19-cv-19107-NLH Document 8 Filed 07/07/20 Page 2 of 2 PageID: 37



add a claim under Rehaif v. United States, 139 S. Ct. 2191

(2019), see ECF No. 6; and

     WHEREAS, the Court ordered Respondent United States to

answer the motion within 45 days, id.        That period ended on July

2, 2020; and

     WHEREAS, the United States has not filed its answer within

the time set by the Court,

     THEREFORE, IT IS on this       7th      day of July, 2020

     ORDERED that within 14 days of this Order, the United

States shall show cause in writing why the § 2255 motion should

not be granted; and it is finally

     ORDERED that the Clerk of the Court shall serve a copy of

this Order on Petitioner by regular mail.




                                     s/ Noel L. Hillman
At Camden, New Jersey              NOEL L. HILLMAN, U.S.D.J.




                                    2
